—In a proceeding, inter alia, to invalidate the petition designating certain of the respondents as candidates in the Republican Party primary election to be held on September 12, 1978 for the party office of County Committeeman from the 45th Assembly District, certain of the respondents appeal from so much of a judgment of the Supreme Court, Kings County, dated August 21, 1978, as, inter alia, declared the designating petition invalid as to them, and the petitioners cross-appeal from so much of the same judgment as, inter alia, declared the designating petition valid as to certain of the respondents. Judgment modified, on the law, by deleting therefrom the provisions which, in effect, held that the designating petition is valid as to certain of the respondents and substituting therefor a provision that the designating petition is invalid as to all of the respondent candidates. As so modified, judgment affirmed, without costs or disbursements. The entire designating petition should have been invalidated because a number of the candidates’ names were placed on the petition without their consent (see Richardson v Luizzo, 64 AD2d 942). Mollen, P. J., Hopkins, Damiani, Shapiro and O’Con-nor, JJ., concur.